M’Girk, C. J.,
delivered the opinion of the Court.
The bill shows that one Mothershead and Stout became indebted to the complainant ; that Stout had agreed to make a title of a lot in Jackson to Mothershead, but had not done it at the time Mothershead became indebted to Peay; that Peay recovered judgment against Mothershead for his debt, and took out execution thereon, and has been unable to have any thing made thereon, and alledges nothing can be made thereon; that after the existence of the said debt, Mothershead, in, order to defeat the complainant of his debt, procured Stout to make the deed for the lot to his daughter, Polly, the present wife of Sublet; that Polly Mothershead knew her father had paid for said lot, with his money, and that she never paid any thing to Stout or her father for the same ; that she took said deed with a view to aid her father in defeating the complainant; that said Sublet knows of all these facts, and holds said land in right of his wife. The bill prays a discovery, and that the land may be decreed to Mothershead, so that it can he subject to his execution. This bill was demurred to, and the demurrer sustained, and the hill dismissed, as to these defendants; to reverse which the cause is brought here. The point for the consideration of the Court is, is there equity enough in the hill to compel the defendant to answer thereto ?
The practice here complained of, is a common device of dishonest men. Charles Mothershead has caused a voluntary conveyance to he made, of property which was his in equity, to prevent the payment of his just debts; and his daughter has, with a view to aid her father in his dishonesty, accepted the deed. This is a fraud in both, on the complainant. Equity requires every man should honestly pay his debts. Every device to avoid this, as by transferring property to children, for a pretended consideration, is fraudulent. If Mothershead had taken the deed to himself, as he ought to have done, this complainant might have had his money. , In this case there is no Telief at law.
Let the decree he reversed, with costs; and the cause is sent hack to the Circuit Court for the hill to be answered, and to be further proceeded on according to law.